Citation Nr: 1139638	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied service connection for bilateral hearing loss and tinnitus.  

In July 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in Milwaukee, Wisconsin; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudicating the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 

The Veteran contends that he has bilateral hearing loss and tinnitus manifested by difficulty hearing and constant ringing in his ears.  The Veteran asserts that both conditions began during service following exposure to excessive artillery fire while performing his duties during a year long tour in Vietnam as a gunner and squad leader on a M-42 Duster.  The Veteran stated that he has experienced such symptoms since the in-service occurrence of an in-breach explosion with an open breach of the M-42 following a misfire.  The Veteran asserts that the explosion occurred within feet of where was positioned.  He further asserts that while performing his duties as a gunner, the gun was positioned within feet of his head.  He stated that depending on where his unit was located, he fired the gun anywhere from once a week to 1,000 rounds a night.  He also testified that he did not use hearing protection when firing the 40 millimeter gun during service.

The Veteran's service treatment records show no complaints, diagnosis, or treatment for hearing loss or tinnitus.  An audiogram, as recorded on an August 1967 pre-induction report of medical examination, shows hearing loss in the left ear (a pure tone threshold of 50 decibels (after conversion from ASA to ISO units) at 4000 Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The law states that a veteran is considered to be in sound health when examined, accepted, and enrolled for service - except as to defects, infirmities, or disorders noted at the time of his entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service, and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).  The implementing regulation expressly provides that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. 
§ 3.304(b) (2011). 

The Board finds that because left ear hearing loss was noted on clinical examination for entrance into service in August 1967, the presumption of soundness on induction as to left ear hearing loss does not apply.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  The law further provides that, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Under these circumstances, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2011) apply.

On his separation examination, the Veteran denied having ear, nose or throat trouble and he also denied hearing loss.  An audiogram was not performed upon separation, however, a Whispered Voice Test indicated that his hearing was within normal limits (15/15, bilaterally).  

The Veteran's DD Form 214 indicates that his military occupational specialty was a Light Air Defense Weapons Crewman.  His combat exposure during service has been conceded by VA in the September 2007 rating decision.  The record also reflects that he obtained an expert rifle badge and trained as an automatic weapons crewman.  

The evidence of record indicates that the Veteran worked as a mason for approximately three months prior to service.  His post-service employment includes work in a foundry for three months, at a recycling company for an unknown duration of time, at a paper mill for about 1 year, and at bakery since approximately 1972 through 2002.  The Veteran testified that he did not use hearing protection until 2002 when the bakery that he was employed at mandated the use of hearing protection.

The Veteran filed his claims for service connection for hearing loss and tinnitus in January 2007.  On that occasion, he dated the onset of his bilateral hearing loss in November 1973 and the onset of tinnitus in June 1975.  However, the Veteran later corrected his alleged misstatement and asserted that such conditions began during service in October 1969 when the gun that he was firing exploded after a misfire.  He asserts that hearing loss and tinnitus have persisted ever since.    

The Veteran was afforded a VA Audiological examination in August 2007.  Following a review of the claims folder and an audiological examination, the examiner diagnosed moderate to mid-to-high frequency sensorineural hearing loss in the right ear and a mild dropping sharply from moderate to severe-profound mid-to-high frequency sensorineural hearing loss in the left ear.  The examiner stated that first indication of hearing loss was in 2002 and the Veteran's post-service recreational and occupational noise exposure was noted.  The examiner opined that the Veteran's hearing loss is more likely due to his civilian occupations and not his military service.  In regards to tinnitus, the examiner stated that the Veteran dated the onset of tinnitus 4 to 5 years prior to the examination which was approximately 30 years following service.  The examiner again noted the Veteran's post-service occupational and recreational noise exposure.  The examiner stated that due to the late onset and post-service noise exposure, tinnitus was more likely due to those factors and not due to military noise exposure.  

In July 2011, the Veteran, his representative, and his wife presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  The Veteran and his representative asserted that the August 2007 VA Audiological examination was inadequate as the examiner's opinions were based upon an inaccurate and/or incomplete factual background and/or premise.  At the outset, in regards to why neither hearing loss nor tinnitus was documented in service, the representative asserted that tinnitus was not noted because the Veteran was not questioned about ringing in his ears upon discharge.  He asserted that this was likely because medical knowledge of the condition was not as prevalent or established in the 1970's like it is today.  In regards to hearing loss, the representative asserted that while the separation examination indicates that a Whispered Voice Test was performed and showed normal hearing, the Veteran does not recall undergoing any audiological testing upon separation.  Moreover, the representative asserts that the significance, reliability, accuracy, and adequacy of a Whispered Voice Test is questionable.  

The representative further asserted that the examiner misstated the length of the Veteran's post-service employment at a foundry as 6 months rather than 3 months.  In this regard, the representative asserted that the examiner focused on the Veteran's post-service noise exposure and largely ignored the Veteran's in-service noise exposure and its affects on the Veteran's current hearing loss and tinnitus.  

Similarly, it was asserted that the examiner did not consider or weigh the Veteran's, his wife's, or his battle buddies' statements concerning the Veteran's noise exposure during service, his complaints of ringing in his ears both during and shortly after service, or his wife's report of a noticeable decrease in the Veteran's hearing following service.  In this regard, the Board notes that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the Veteran's participation in combat activities in Vietnam from November 1968 to November 1969 has been conceded.  38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA shall accept lay evidence of in-service disease or injury if consistent with the circumstances, conditions, or hardships of such service).  

The representative also noted that the examiner appeared to place substantial weight on the Veteran's most recent occupational audiograms dated in 2002 and 2007 which the examiner found demonstrated a shift in the Veteran's hearing.  However, the examiner did not address that the audiograms in the 1980's demonstrated an even larger shift in the Veteran's hearing in the 1980s.  In this regard, the Board notes that following the August 2007 VA examination, the Veteran submitted additional occupational audiograms dating from October 1984 to June 2000.  Accordingly, that evidence was not of record for the examiner to address at the time of the August 2007 VA examination.

Finally, the Veteran and his representative testified that the examiner misstated the date of onset of the Veteran's bilateral hearing loss and tinnitus.  As to the Veteran's tinnitus, the examiner stated that the Veteran reported that it began 4 to 5 years prior to the August 2007 examination.  However, the Veteran asserts that he stated that his tinnitus began during service but had worsened within the last 5 years.  In regards to the Veteran's hearing loss, the examiner found that the first documentation of any hearing loss was in 2002.  However, as previously noted, after the August 2007 VA examination was performed, the Veteran submitted evidence indicating that bilateral hearing loss was present as early as 1984.   

In light of the evidence above, the Board notes that a medical opinion based on an incorrect factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Under these circumstances, the Board finds that the April 2007 VA examination is inadequate and a remand is warranted to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus with a thorough etiological opinion. 

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claim file VA audiological or ear clinic treatment records dating since May 2007 from the Milwaukee VA Medical Center.  Follow all procedures in 38 C.F.R. § 3.159 (2011).

2. Following the development requested above, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss and tinnitus, and to obtain an opinion as to whether such disorders are possibly related to service.  The claims file and a copy of this REMAND must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should reflect that such review occurred.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran's current right ear hearing loss had its clinical onset during service or is otherwise related to any incident of service, including noise exposure therein.  

The examiner should opine whether the Veteran's left ear hearing loss, which was noted upon the pre-induction audiogram in the service treatment records, permanently increase in severity during his period of active service.  If a permanent increase in severity occurred, was it due to the natural progress of the disease?

The examiner should also opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus had its clinical onset during service or is otherwise related to any incident of service, including noise exposure therein

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's, his wife's and his buddies' competent lay reports must be considered in formulating the requested opinion.  It is noted that the Veteran's exposure to loud noise in service has been conceded due to his combat service in Vietnam.  The examiner should also discuss, as relevant, the report contain hearing test for the Veteran from October 1984 to June 2000.

The examiner must provide a thorough rationale for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Thereafter, the RO should re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


